DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9 in the reply filed on 06/28/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 has been considered by the examiner.

Status of Claims
Claims 1-13 are pending in this application.  Claims 7, 8 and 10-13 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-6 and 9 are examined in this Office Action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural product.  

Broadest Reasonable Interpretation of claim 9 as a whole

Claim 9 recites: Hematopoietic stem cells differentiated from the pluripotent stem cells, characterized in that the differentiation is induced by the method for inducing the differentiation according to Claim 1.
Claim 9 is a product-by-process claim and therefore the product, hematopoietic stem cells, is examined.

As recited in claim 9, no structural characteristics are identified and therefore the characteristics of the formulation are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed product is described by function only and products having that function are taught in the art for the same purpose.  The claimed genus of hematopoietic stem cells embraces naturally occurring hematopoietic stem cells as disclosed by Loughran et al (“Lineage commitment of hematopoietic stem cells and progenitors: insights from recent single cell and lineage tracing technologies,” Experimental Hematology 88, pages 1-6, 2020) (Loughran).
Loughran discloses (page 1, left column, bottom paragraph) that hematopoiesis is sustained by rare hematopoietic stem cells (HSCs) that have two definitive characteristics. Loughran discloses (page 1, left column, bottom paragraph)  HSCs can self-renew dividing to produce new HSC daughter cells to maintain lifelong hematopoiesis. Loughran discloses (page 1, left column, bottom paragraph) HSCs are also multipotent; that is, they have the ability to differentiate into any of the adult hematopoietic cell lineages.  
Loughran therefore discloses the claimed “hematopoietic stem cells differentiated from pluripotent stem cells” and that the hematopoetic stem cells are naturally occurring in nature.
Under Step I of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 9 is directed to a composition of matter (hematopoietic stem cells).  The claim is therefore directed to a statutory category, a product.
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the hematopoetic stem cells are a naturally occurring product  (hematopoietic stem cells) disclosed by Loughran as being the same formulation as found in nature. Because the product is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (hematopoietic stem cells ) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 9 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	Claims 1-6 and 9 recite the term “characterized.”  The word is indefinite because the phrase is open ended and does not exclude additional unrecited elements (claim 9) or method steps (claims 1-6).  See, MPEP 2111.03 
Claim 5 is rejected because the claim recites the phrase “once again” referring to the treatment with BMP4 at a high concentration.  However, claim 1 does not recite a high BMP4 concentration, or any concentration of BMP4 at all. Therefore, the phrase “once again “ lacks antecedent basis with claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichim et al (US 2017/0304418) (Ichim).  Ichim discloses [0016] a method of obtaining hematopoietic precursor cells (the claimed “hematopoietic stem cells; claim 1, preamble).
Ichim discloses [0016] if the hematopoietic precursor cells are differentiation induced from induced pluripotent stem cells, embryonic stem cells and/or adult stem cells, and that the hematopoietic precursor cells may be differentiation induced from undifferentiated pluripotent stem cells by employing a culturing condition not using feeder cells and a serum. 
 Ichim discloses [0016] culture in media comprising BMP4 for 4 days (the claimed “a step of culturing pluripotent stem cells in a medium for inducing the differentiation of hematopoietic stem cells that comprises BMP4;” claim 1 step 1).
Ichim discloses [0016] on day 4 the medium is replaced with media comprising VEGF and SCF and the cells are cultured up to day 6 (the claimed “a step of culturing the pluripotent stem cells by treating the pluripotent stem cells with VEGF and SCF;” claim 1, step 2).  
Ichim discloses [0016] the media is then replaced with media comprising TPO, IL-3, a fusion protein of IL-6 receptor and IL-6 (FP6) (the claimed “IL-6;” claim 1 step 3) and Flt3 (the claimed “step of treating the pluripotent stem cells with TPO, IL-6, IL-3, and FIt3.;” claim 1 step 3).
Ichim discloses [0016] on day 10 to 12, a cluster of hematopoietic cells is observed. 
Regarding claim 3, Ichim does not disclose [0016] use of Activin A, bFGF or TGFb in the media of step 1 (the claimed “the medium in step 1 does not further comprise any one or more of Activin A, bFGF, and TGFb.;” claim 3).
Regarding claim 9, Ichim discloses production of hematopoietic stem cells induced by differentiation of pluripotent stem cells [0015]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim as applied to claims 1,3 9 above and further in view of Themeli et al  (US2016/0009813).  The teachings of Ichim above are incorporated herein in their entirety.  
Ichim differs from the claims in that the document fails to disclose the use of APEL media.  However, Themeli cures the deficiency.
Themeli discloses [0156] use of BMP4 at 20 ng/ml (the claimed “characterized in that BMP4 in step 1 is comprised at a concentration of 20 to 100 ng/ml.;” claim 4), a value overlapping the claimed “concentration of 20 to 100 ng/ml.” 
Themeli discloses use of APEL media, known for the use in the generation of hematopoietic progenitor cells from ESC cells [0156] (claim 6).
It would have been obvious to one of ordinary skill to modify the method of Ichim by inducing the differentiation of the hematopoietic stem cells in an APEL medium as suggested by Themeli in view of the teachings of Themeli that APEL media is used in known protocols for human embryonic stem cell differentiation .
One of ordinary skill would have had a reasonable expectation of success in differentiation of  hematopoietic stem cells using APEL media in view of the teachings of Themeli disclosing APEL media is known in the art for stem cell differentiation.
One of ordinary skill would have been motivated to use APEL media in view of the teachings of Themeli that the media is recombinant protein based and animal product free.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim as applied to claims 1,3 9 above and further in view of Gribble et al (US 2015/0104429) (Gribble).  This Gribble document is a different Gribble document than the one cited on the IDS filed 12/18/2019.  
The teachings of Ichim above are incorporated herein in their entirety. 
Ichim differs from the claims in that the document fails to disclose the media comprises CDDO methyl ester.  However, Gribble cures the deficiency.
Gribble discloses [0113] CDDO methyl esters are shown to induce expression of growth factors and transcription factors such as OX9, COL2A1, TGF-.beta.1, TGF-.beta.2, TGFbeta3, BMP2, BMP4 in stem cells or progenitor cells. 
It would have been obvious to one of ordinary skill to modify the method of Ichim by adding CDDO methyl ester to the culture media as suggested by Gribble in view of the teachings of Gribble that CDDO methyl ester induces differentiation of multipotent stem cells (Abstract).
One of ordinary skill would have had a reasonable expectation of success in culturing pluripotent stem cells in a media comprising CDDO methyl ester in view of the teachings of Gribble that the CDDO methyl ester induces differentiation of multipotent stem cells (Abstract). 
One of ordinary skill would have been motivated to culture the pluripotent stem cells in media comprising CDDO methyl ester in view of the teachings of Gribble disclosing the desirability of obtaining differentiated cells for transplantation [0113].
 
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichim as applied to claims 1,3 9 above and further in view of Lim et al (WO 2016/114723) (listed on IDS filed 12/18/2019 document no. 4) (Lim).  The teachings of Ichim above are incorporated herein in their entirety. 
Claim interpretation:  Claim 5 does not recite a particular BMP4 concentration.  Therefore, no definitive amount is considered; only that the first concentration be lower than the second concentration.
Ichim differs from the claims in that the document fails to disclose sequential culture with BMP4 first at a low concentration and then at a high concentration.  However, Lim cures the deficiency.
Lim discloses differentiation of pluripotent stem cells in a serum free culture media and differentiation of the cells into cells of the hematopoietic lineage (abstract). Lim discloses (figure 1) culture of hES cells at day 1 in 5 ng/ml of BMP4 and culture at day 2 in 10 ng/ml BMP4 (the claimed “characterized in that step 1 comprises treating with BMP4 at a low concentration followed by treating with BMP4 at a high concentration once again”).  
It would have been obvious to one of ordinary skill to modify the method of Ichim by using a two step BMP4 pulse as suggested by Lim in view of the teachings of Lim disclosing the method is useful in mesoderm induction.  
One of ordinary skill would have had a reasonable expectation of success in inducing ES cells into mesoderm cells by culture in a two step BMP4 pulse in view of the teachings of Lim that showing the culture method was successful.
One of ordinary skill would have been motivated to use the two step BMP4 pulse for induction of pluripotent stem cells into cells of hematopoietic lineage in view of the teachings of Lim that the cells are useful for also producing primitive-like macrophages (Abstract). 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632